Case: 3:17-cv-00161-TMR-KLL Doc #: 154 Filed: 02/18/21 Page: 1 of 2 PAGEID #: 3373




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 MORGAN PERRY, et al., for himself and              :
 others similarly situated,                         :
                                                    :   Case No. 3:17-cv-00161
                 Plaintiffs,                        :
                                                    :   Judge Thomas M. Rose
        v.                                          :
                                                    :
 KRIEGER BEARD SERVICES, LLC, et al.,               :
                                                    :
                 Defendants.                        :

______________________________________________________________________________

             ENTRY AND ORDER (1) ADOPTING THE REPORT AND
        RECOMMENDATION OF THE MAGISTRATE JUDGE (DOC. 152); (2)
    GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AGAINST
    DEFENDANTS KRIEGER BEARD SERVICES, LLC AND DUSTIN KRIEGER
     (DOC. 145); AND (3) DIRECTING THAT THE CLERK ENTER JUDGMENT
    AGAINST DEFENDANTS KRIEGER BEARD SERVICES, LLC AND DUSTIN
       KRIEGER AS FOLLOWS: PLAINTIFFS ARE AWARDED $346,471.82 IN
                 DAMAGES AND $29,300.00 IN ATTORNEYS’ FEES
______________________________________________________________________________


       The Court has reviewed the Report and Recommendation of Magistrate Judge Karen L.

Litkovitz (Doc. 152), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and noting

that no objections have been filed thereto and that the time for filing such objections under Fed.

R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendation.

       Accordingly, it is hereby ORDERED that:

             1. The Report and Recommendation (Doc. 152) is ADOPTED in full;

             2. The Motion for Default Judgment Against Defendants Krieger Beard Services,

                LLC and Dustin Krieger (Doc. 145), filed by Named Plaintiffs Morgan Perry,


                                                1
Case: 3:17-cv-00161-TMR-KLL Doc #: 154 Filed: 02/18/21 Page: 2 of 2 PAGEID #: 3374




            Travis Fain, and Brian Fox, and Opt-In Plaintiffs James Adams, Thomas Bertke,

            Gordon Black, Markale Bolden, Bryan Bradberry, Nigeria Brown, Michael

            Carpenter, Joseph Cole, Brian Delgado, Charles Fulton, Ken Go, Douglas Griffieth,

            Jorge Hernandez, Perry Latiker, Alejandro Merlos, Johnny Peebles, Mario Romero,

            William Ryan, Ryan Salters, Michael Wilson, Monzell Wilson, and Myron Wilson

            (collectively, “Plaintiffs”), is GRANTED; and

         3. The Clerk is directed to ENTER judgment against Defendants Krieger Beard

            Services, LLC and Dustin Krieger as follows: Plaintiffs are AWARDED

            $346,471.82 in damages and Plaintiffs’ counsel is AWARDED $29,300.00 in

            attorneys’ fees.

      DONE and ORDERED in Dayton, Ohio, this Thursday, February 18, 2021.

                                                             s/Thomas M. Rose
                                                     ________________________________
                                                             THOMAS M. ROSE
                                                     UNITED STATES DISTRICT JUDGE




                                            2
